                         UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF IDAHO

CMOORE HOLDINGS, LLC, an Idaho                Case No. 1:18-cv-00048-DCN
limited liability company,
                                              MEMORANDUM DECISION AND
                     Plaintiffs,              ORDER
       v.

FIVE MILE ESTATES
SUBDIVISIONS,
LOREN KAEHN, TERESA A.
THAUT, and JOHN AND JANE DOES
1-23,
                     Defendant.


                                   I. INTRODUCTION

       This matter comes before the Court on Plaintiff CMoore Holdings, LLC,’s Motion

for Summary Judgment and request to enter a Declaratory Judgment (Dkt. 12) pursuant to

the Federal Declaratory Relief Act, 28 U.S.C. § 2201 et seq. The Court has reviewed

Plaintiff’s briefing and the Non-Opposition to this Motion filed by the Defendants Loren

Kaehn and Teresa A. Thaut. For the reasons set forth below, the Court DISMISSES this

case for lack of subject matter jurisdiction, thereby rendering Plaintiff’s Motion moot.

                                   II. BACKGROUND

       Plaintiff is the owner of real property located within the Five Mile Estates

Subdivision at 3940 S. Summerset Way in Boise, Ada County, Idaho. After purchasing

this property, Plaintiff began remodeling a home there for use as a residential assisted

living facility. Shortly thereafter, Plaintiff received an email purportedly from a group of




 MEMORANDUM DECISION AND ORDER - 1
homeowners in Five Mile Estates West Subdivision.1 The email said that the

homeowners objected to the operation of the assisted living facility in the Subdivision for

several reasons, and claimed that such a facility violates the Protective Covenants and

Restrictions (“CC&R’s”) for Five Mile Estates West Subdivision because it is not a

“residential use” as defined therein. Defendant Loren Kaehn later admitted that he was

the author of this email. Dkt. 13, at 3.

        Around that same time, Plaintiff received telephone calls from unidentified

residents of the Subdivision, some of whom threatened to file a lawsuit to stop the

opening of the assisted living facility. Two of these callers have become known to

Plaintiff as Defendants Teresa A. Thaut and Loren Kaehn.

        Plaintiff filed its Complaint on January 1, 2018 and seeks entry of a declaratory

judgment declaring that portions of the Five Mile Estates CC&R’s violate the Federal

Fair Housing Act insofar as they attempt to ban a residential assisted living facility for

seniors who are handicapped and need assistance with the activities of daily living.

                                        III. LEGAL STANDARDS

        Subject matter jurisdiction may be considered by the Court at any time. See Fed.

R. Civ. P. 12(h)(3) (“Whenever it appears by suggestion of the parties or otherwise that

the court lacks jurisdiction of the subject matter, the court shall dismiss the action.”);

Ruhrgas AG v. Marathon Oil Co., 526 U.S. 574, 583 (1999) (“Subject-matter

delineations must be policed by the courts on their own initiative even at the highest

1
 Five Miles Estates Subdivisions was initially named as a defendant in this matter. However, Plaintiff has
described this entity as a “defunct home owner’s association,” (Dkt. 12-1, at 1), and has since voluntarily
dismissed Five Miles Estates Subdivisions as a defendant (Dkt. 16).


    MEMORANDUM DECISION AND ORDER - 2
level.”)

       In this case, Plaintiff seeks entry of declaratory judgment pursuant to the

Declaratory Judgment Act, which permits a federal court to “declare the rights and other

legal relations” of parties to “a case of actual controversy.” 28 U.S.C. § 2201. This

“actual controversy” requirement is the same as the “case or controversy” requirement of

Article III of the United States Constitution. See Aetna Life Ins. Co. v. Haworth, 300 U.S.

227, 239-40 (1937). Therefore, the question of justiciability, and therefore of subject

matter jurisdiction, is the same under § 2201 as it is under Article III.

       The United States Supreme Court has given guidance as to when “an abstract”

question becomes a “controversy” under the Declaratory Judgment Act:

       The difference between an abstract question and a “controversy”
       contemplated by the Declaratory Judgment Act is necessarily one of degree,
       and it would be difficult, if it would be possible, to fashion a precise test for
       determining in every case whether there is such a controversy. Basically, the
       question in each case is whether the facts alleged, under all the
       circumstances, show that there is a substantial controversy, between parties
       having adverse legal interests, of sufficient immediacy and reality to warrant
       the issuance of a declaratory judgment.

Maryland Casualty Co. v. Pacific Coal & Oil Co., 312 U.S. 270, 273 (1941).

       Applying this standard, the Ninth Circuit has held that something less than an

“actual threat” of litigation is required to meet the “case or controversy” requirement;

instead, courts must focus on whether a declaratory plaintiff has a “reasonable

apprehension” that he or she will be subjected to liability. Societe de Conditionnement en

Aluminum v. Hunter Engineering Co., Inc., 655 F.2d 938, 944 (9th Cir. 1981).

       As this Court previously explained:



 MEMORANDUM DECISION AND ORDER - 3
       Unless an actual controversy exists, the District Court is without power to
       grant declaratory relief. . . . In actions seeking relief under the Declaratory
       Judgment Act, courts have declined to entertain cases in which it is too early
       to determine what harm, if any, will be suffered by the claimant. See, e.g.,
       California v. Oroville-Wyandotte Irrigation District, 409 F.2d 532 (9th Cir.
       1969). Courts, however, “have not hesitated to issue a declaration if ‘one or
       both parties have taken steps or pursued a course of conduct which will result
       in ‘imminent’; and ‘inevitable’ litigation.” 10B Wright, Miller & Kane,
       Federal Practice and Procedure § 2757 (3d ed. 1998) (quoting Bruhn v. STP
       Corp., 312 F. Supp. 903, 906 (D. Colo. 1970)).

White v. Valley County, Case No. 1:09-cv-494-EJL-CWD, 2011 U.S. Dist. LEXIS

113377, at *52-53 (D. Idaho Sep. 30, 2011).

                                       IV. ANALYSIS

       Upon review of the record, the Court finds that this matter does not present a case

of actual controversy at this time, as required by the Declaratory Judgment Act. Central

to this finding is the Court’s determination that litigation does not seem imminent or

inevitable if Plaintiff pursues its plan to open an assisted living facility.

       While the Court recognizes that certain members of the neighborhood have

threatened to pursue litigation, only Defendants Loren Kaehn and Teresa Thaut have

been specifically identified as individuals that have made such threats—and Mr. Kaehn

has admitted that he authored the email Plaintiff received stating that residents of the

subdivision objected to Plaintiff’s plan to operate an assisted living facility. As Kaehn

and Thaut have now filed a joint notice of non-opposition, the Court is left without any

indication that litigation is imminent or inevitable at this time.

       Admittedly, other parties—relying on the restrictive covenant at issue in this

matter—could bring litigation arguing that Plaintiff’s facility does not constitute a “single



 MEMORANDUM DECISION AND ORDER - 4
family dwelling,” as set forth in the covenant. However, because the Court is unaware of

any specific opposition that remains, the Court finds that this matter does not currently

constitute a “case of actual controversy.”

                                        V. ORDER

The Court hereby orders:

   1. This case is DISMISSED WITHOUT PREJUDICE due to lack of subject matter

       jurisdiction.

   2. Plaintiff’s Motion for Summary Judgment and request to enter a Declaratory

       Judgment (Dkt. 12) is DISMISSED as MOOT.

   3. The Clerk of Court is directed to close this case.


                                                 DATED: June 5, 2019


                                                 _________________________
                                                 David C. Nye
                                                 Chief U.S. District Court Judge




 MEMORANDUM DECISION AND ORDER - 5
